— Order, Supreme Court, New York County (Lane, J.), entered March 19, 1982, which granted plaintiff’s motion for a preliminary injunction and denied defendant’s cross motion to dismiss the complaint, unanimously affirmed, without costs or disbursements. In the circumstances presented Special Term’s grant of the preliminary injunction on the basis of the forum selection clause contained in the agreement between the parties was an appropriate exercise of discretion. Defendant may, if he is so disposed, apply at Special Term for an undertaking. (See CPLR 6312, subd |b].) We are advised that defendant filed age discrimination charges with, inter alia, the Equal Employment Opportunity Commission (EEOC) in New York, and that these charges were transferred to the EEOC office in Minneapolis. *508Plaintiff, however, because of the preliminary injunction issued herein, refused to co-operate. The institution of such proceedings and their transfer to Minneapolis are not in violation of the injunction. Plaintiff is directed to cooperate. Concur — Sullivan, J. P., Ross, Carro, Asch and Milonas, JJ.